This is an appeal by an employer and its insurance carrier from an award of death benefits in favor of the widow of a deceased workman and her minor children. About January 21, 1933, Walter Hocke, the deceased workman, while engaged in the regular course of his employment as superintendent of an apartment building, was requested by one of the tenants to investigate the boiler room in the building. Deceased went to the boiler room and there found that a steam pressure valve was off and the room was filled with steam. While attempting to remedy the condition he was soaked with water and sustained a chill which was a contributory factor to his death on February 14, 1933, from broncho-pneumonia, pleural effusion and acute cardiac dilatation. The proof sustained the finding of the Board that the injuries sustained by the deceased workman were accidental and arose out of and in the course of his employment and the medical testimony sustains the finding of causal relation between the accident and the ensuing death. Award affirmed, "with costs to the State Industrial Board. Hill, P. J., Bliss and Heffernan, JJ., concur; McNamee and Crapser, JJ., dissent and vote to reverse the award and to dismiss the claim, on the ground that there is no *883legal proof of the happening of an accident, and the hearsay evidence is not adequately corroborated, and that the hypothetical question at folio 164 assumed material facts of which there was no proof in the evidence.